
	
		I
		112th CONGRESS
		1st Session
		H. R. 1204
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Polis (for
			 himself, Mr. Hinchey,
			 Mr. Holt, Mr. Connolly of Virginia,
			 Mr. Grijalva,
			 Mr. Quigley,
			 Mr. McDermott,
			 Mr. Stark, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to eliminate the exemption for
		  aggregation of emissions from oil and gas development sources, and for other
		  purposes.
	
	
		1.Amendments to the Clean Air
			 Act
			(a)Hydrogen sulfide
			 as a hazardous air pollutantSection 112 of the Clean Air Act (42
			 U.S.C. 7412) is amended by adding Hydrogen Sulfide to the list
			 of hazardous air pollutants under subsection (b)(1) of such section.
			(b)Repeal of
			 exemption for aggregation of emissions from oil and gas development
			 sourcesSection 112(n) of the
			 Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4).
			
